Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020, and 03/17/2020 are being considered by the examiner.
Drawings
The drawing submitted on 02/28/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, and 3-20, are rejected under 35 U.S.C. 103 as being unpatentable over Renana et al.(Deep Ranking-based sound source localization, Publish, 10/20/2019) in view of Qiang et al.(Adversarial Deep Domain Adaptation for Multi-Band SAR Images Classification, Publish 6/13/2019).

Regarding Claims 1, 15, and 20,  Renana et al. teach: A computer-implemented method for training a multi-source sound localization model using labeled simulation data and unlabeled real data, the method comprising (Fig.2): inputting the labeled simulation data and the unlabeled real data respectively into a multi- source sound localization model of a neural network to obtain a localization heatmap (maps of acoustic feature) from an output layer of the multi-source sound localization model for each of the labeled simulation data  and the unlabeled real data (Abstract: In this approach, acoustic features are extracted from the measured signals and then given as input to a model that maps them to the corresponding source positions. Typically, a massive dataset of labeled samples from known positions is required to train such models. Here, we present a novel weakly-supervised deep-learning localization method that exploits only a few labeled (anchor) samples with known positions, together with a larger set of unlabeled samples, for which we only know their relative physical ordering. We design an architecture that uses a stochastic combination of triplet-ranking loss for the unlabeled samples and physical loss for the anchor samples, to learn a nonlinear deep embedding that maps acoustic features to an azimuth angle of the source. 1. Introduction: The gist of the proposed algorithm is to utilize the information of relative proximity in a ranking-based methodology that is based on a DNN with triplet-loss cost function. While triplet-loss networks have been successfully used for computer vision, and also adopted for audio applications, this is the first time they are used in the context of the source localization problem. In addition, the network exploits a set of a few labeled samples that serve as anchor points, which are used to align embedding to physical source positions. Simulation results demonstrate that the proposed ranking-based method can accurately localize the source in low to high reverberation conditions... 2.1. Measurements: We consider a single speech signal recorded by a pair of microphones. A speaker is located at position p = [r, θ, φ] T in a reverberant enclosure with low background noise. 2.3. Localization using labeled and weakly-labeled training data: We address the problem of inferring the source azimuth angle φ from the extracted feature vector h (3), by learning a nonlinear function φ = f(h) that maps an RTF sample onto an embedding
space that corresponds to φ. The mapping will be learned using a combination of weakly-labeled and labeled samples. 3.3. Training with a combined loss We train the model in an online manner with the combined loss. In online learning, a model iteratively observes a sample, makes a prediction, suffers a loss, and adapts its parameters to reduce that loss. I 4. EXPERIMENTAL RESULTS: We evaluate the accuracy by which the proposed algorithm recovers the position of an acoustic source using simulated data. With probability 1−α an anchor sample is drawn uniformly among all anchors, and a physical loss is incurred. The parameters of the model f are updated using an (ADAM-approximate) gradient step. 5. CONCLUSIONS: The core idea is to learn the mapping function via an optimization of a combined loss that alternates between a triplet-loss that preserves the position ranking of all training samples, and a physical loss that aligns the mapping function to approximately coincide with the known positions of the labeled samples. The proposed method is shown to yield high localization accuracy for various reverberation levels and a small number of anchor samples.).

Renana et al. do not specifically teaches: inputting the localization heatmap for each of the labeled simulation data and the unlabeled real data into an output discriminator; training the output discriminator so that the output discriminator assigns a domain class label to distinguish simulation data from real data; and training, by a hardware process, the multi-source sound localization model by a first adversarial loss for the output discriminator with an original localization model loss.
Qiang et al. teach: inputting the localization heatmap for each of the labeled simulation data and the unlabeled real data into an output discriminator; training the output discriminator so that the output discriminator assigns a domain class label to distinguish simulation data from real data; and training, by a hardware process, the multi-source sound localization model by a first adversarial loss for the output discriminator with an original localization model loss (Fig.1-2, and Introduction: Domain adaptation is an area related to machine learning and transfer learning, which aims to solve the problem of data set bias. There are two main concepts in domain adaptation, which are source domain and target domain.
Source domain denotes data sets whose annotations are available but are different from the test set. Target domain is similar to the test set but usually lacks labels. The main idea of domain adaptation is using the source domain train a supervised classifier, as well as adjusting the model in an unsupervised way to learn domain-invariant features from both of the source domain and the target domain. In deep learning regime, the combination of domain adaptation and deep learning enhances the generalization of deep neural networks. The GAN framework learns a discriminator to distinguish between real and generated samples as accurately as possible, as well as a generator which aims to ‘‘fool’’ the discriminator by creating samples as close to real data as possible. We propose an adversarial domain adaptation method that take advantage of multi-level features(MLADA) to achieve multi-band SAR image classification, illustrated in Figure 1. We first train a CNN using the labeled source data to learn discriminative feature representation. Then, a separate target encoder is learned through two domain adversarial losses to map the target data to the same feature space as the source data. For each component of our method, we design a robust encoder using the residual block to integrate multi-level features and a multi-layer discriminator that shares feature maps with the encoder to distinguish the multi-level features of the source domain and target domain. III. THE EXPERIMENTAL SETUP. A simulation data set and a measured data set are utilized for test. Both of these two data sets contain two subsets, temporarily recorded as A and B, which are composed of two-band SAR images. We test our method on two directions: A → B and B → A, where the arrow points from the source domain to the target domain. Only the source domain retain labels.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention  was made for Renana et al. to include the teaching of Qiang et al. in order for  discriminator that shares feature maps with the encoder to distinguish the multi-level features of the source domain and target domain.

Regarding Claim 3:  The computer-implemented method of claim 1, wherein the neural network includes a plurality of encoders whose weights are shared between each of two sound sources (See rejection of claim 1 and  Qiang et al. teaching of  Fig.1, “A. OVERALL ARCHITECTURE: As illustrated in Figure 1, D shares the three-level feature maps, {M (l) s,t , M (l−1) s,t , M (l−2) s,t }, with the source encoder Es and the target encoder Et , and produce a scalar d indicating the domain class. On the other hand, the target encoder Et is initialized using the trained parameters of Es. And then, Et learns to confuse D by mapping the target data xt to the same feature space as source feature maps Es(xs). B. DETAIL CONFIGURATIONS OF EACH COMPONENT: Figure 2 illustrates the framework of each component and the connections between them. In this paper, we build the encoder as a very deep convolution neural network using the well-known residual block [13]. Each convolutional layer maps the outputs of the previous layer to higher-level feature maps through the forward propagation function. C. TRAINING DETAILS: In multi-layer neural networks, the partial derivatives of loss with respect to trainable parameters on each layer can be
calculated by the error back-propagation algorithm. 2) TRAINABLE PARAMETERS INITIALIZATION: . However, the parameters of target encoder are initialized by sharing parameters with the pre-trained source encoder.”).

Regarding Claim 4: The computer-implemented method of claim 1, wherein the neural network includes only one decoder (Renana et al.: decoder which performs deep embedding that maps acoustic features to an azimuth angle of the source). and further includes a respective encoder for each of the two or more microphone arrays to form a plurality of encoders, wherein the plurality of encoders share weight parameters therebetween (See rejection of claim 3).

Regarding Claim 5: The computer-implemented method of claim 1, further comprising applying the trained neural network to one or more sound sources to obtain at least one location representation of the one or more sound sources (See rejection of claim 1).

Regarding Claim 6: The computer-implemented method of claim 5, further comprising using the at least one location representation of the one or more sound sources to classify the one or more sound sources (See rejection of claim 1).

Regarding Claim 7: The computer-implemented method of claim 5, further comprising displaying the at least one location representation on a display device(See rejection of claim 1).

Regarding Claim 8: The computer-implemented method of claim 1, wherein the neural network is a Data associated recurrent Neural Network (See rejection of claim 1. Note: It is merely an intended use clause since data could be from any type of neural network and since  the prior art structure is capable of performing the intended use, then it meets the claim. Further See MPEP 2144.07, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).”.

Regarding Claims 9 and 16: The computer-implemented method of claim 1, wherein the original localization model loss is calculated from the labeled simulation data and the unlabeled real data and from at least one of simulation domain labels and real domain labels (see rejection of claim 1).

Regarding Claim 10:The computer-implemented method of claim 1, further comprising negating, by a gradient reversal layer coupled to the output discriminator, gradients during a backpropagation process(see rejection of claim 3).

Regarding Claims 11 and 17:The computer implemented method of claim 1, further comprising updating parameters of the output discriminator using a discriminator loss(see rejection of claim 3, where the output discriminator parameter is updated by backpropagation process with discriminator loss data.).

Regarding Claims 12 and 18: The computer-implemented method of claim 11, wherein the discriminator loss is calculated by classifying whether data to be used is the labeled simulation data or the unlabeled real data using binary cross entropy (See rejection of claim 1).

Regarding Claims 13 and 19: The computer-implemented method of claim 11, wherein the adversarial loss is calculated from the discriminator loss by switching labels of the labeled simulation data and the unlabeled real data (See rejection of claim 1).

Regarding  Claim 14:  The computer-implemented method of claim 13, wherein the neural network includes a plurality of encoders whose weights are shared between each of two sound sources, and further includes a decoder, and wherein the adversarial loss is used to update the parameters of the plurality of encoders and the decoder(see rejection of claim 3).



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Weipeng et al.(Adaptation of multiple sound source localization neural networks with weak supervision and domain-adversarial training, publish 2019): This paper addresses the question of how models trained with simulation can be exploited for multiple sound source localization in real scenarios by domain adaptation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656